August 23, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              MARK DYER AND LEIGH ANN DYER, Appellants

NO. 14-16-00472-CV                          V.

                         SALMAN TARIQ, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 6, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Mark Dyer and Leigh Ann Dyer.


      We further order this decision certified below for observance.